DETAILED ACTION
	

	Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 8, 10, 11, 13, 14, 18, 20, 21, 23, 24, 28, and 30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Larish et al., US PGPUB No. 20190149425 A1, hereinafter Larish.

Regarding claim 21, Larish discloses a system (Larish; a system [¶ 0038, ¶ 0059, and ¶ 0068], as illustrated within Fig. 1 and Fig. 2) comprising: 
at least one processor (Larish; the system, as addressed above, comprises at least one processor [¶ 0060 and ¶ 0066], as illustrated within Fig. 2); and 
at least one computer memory coupled to the at least one processor having stored thereon instructions which, when executed by the at least one processor, cause the at least one processor to perform operations (Larish; the system, as addressed above, comprises at least one computer memory coupled to the at least one processor, as illustrated within Fig. 2, having stored thereon instructions which cause the at least one processor to perform operations when executed by the at least one processor [¶ 0060-0061 and ¶ 0066]) comprising: 
determining first information to be used as input for a generator machine-learning network (Larish; the at least one processor, as addressed above, to perform operations comprises determining 1st information to be used as input for a generator machine-learning network [¶ 0085]; wherein, one or more generators are configured to accept input ¶ 0090-0091, and ¶ 0093]; moreover, training set of input to train the GAN [¶ 0077-0080]); 
determining target information to be used for training at least one of the generator machine-learning network or a discriminator machine-learning network that is communicably coupled to the generator machine-learning network (Larish; the at least one processor, as addressed above, to perform operations comprises determining target information to be used for training at least one of the generator machine-learning network or a discriminator machine-learning network [¶ 0077-0079] that is communicably coupled to the generator machine-learning network [¶ 0085-0086 and ¶ 0091], as illustrated within Fig. 5B and Fig. 6A), wherein the generator machine-learning network and the discriminator machine-learning network are used for communications over the communications channel (Larish; the generator machine-learning network and the discriminator machine-learning network are used for communications over the communications channel (i.e. virtualized network) [¶ 0085-0086 and ¶ 0091], as illustrated within Fig. 5B and Fig. 6A);
generating second information by using one of (i) the generator machine-learning network to process the first information and generate the second information as a function of the first information, or (ii) the target information (Larish; the at least one processor, as addressed above, to perform operations comprises generating 2nd information by using one of (i) the generator machine-learning network to process the 1st information and generate the 2nd information as a function of the 1st information [¶ 0085-0086]; wherein, one or more processed (input and output) singles corresponds to 1st and 2nd information [¶ 0091-0094]);
sending the second information to the discriminator machine-learning network (Larish; the at least one processor, as addressed above, to perform operations comprises sending the 2nd information (i.e. outputted signal) to the discriminator machine-learning network [¶ 0085-0086]; as further illustrated by the communication between one or more generators and the discriminator [¶ 0092-0094]);
generating discriminator information by processing the transferred second information using the discriminator machine-learning network (Larish; the at least one processor, as addressed above, to perform operations comprises generating discriminator information by processing the transferred 2nd information (i.e. outputted signal) using the discriminator machine-learning network [¶ 0085-0086]; moreover, outputs of a generator becomes inputs of a discriminator [¶ 0092-0094]), wherein generating the discriminator information includes performing a determination by the discriminator machine-learning network whether the transferred second information originated from the generator machine-learning network or the target information (Larish; generating the discriminator information includes performing a determination by the discriminator machine-learning network whether the transferred 2nd information originated from the generator machine-learning network or the target information [¶ 0085-0086]; moreover, outputs of a generator becomes inputs of a discriminator [¶ 0092-0094]);
sending, to an optimizer, decision information indicating the determination performed by the discriminator machine-learning network (Larish; the at least one processor, as addressed above, to perform operations comprises sending decision information (i.e. backpropagation) indicating the determination performed by the discriminator machine-learning network to an optimizer corresponding to a generator and/or discriminator [¶ 0085-0086 and ¶ 0093-0094]; moreover, optimization parameter [¶ 0091]);
processing, using the optimizer, the decision information using one or more iterative optimization techniques (Larish; the at least one processor, as addressed above, to perform operations comprises processing the decision information using one or more iterative optimization techniques corresponding to backpropagation using the optimizer corresponding to a generator and/or discriminator [¶ 0085-0086 and ¶ 0093-0094]); and
updating at least one of the generator machine-learning network or the discriminator machine-learning network based on the optimizer processing the discriminator information and results of the one or more iterative optimization techniques (Larish; the at least one processor, as addressed above, to perform operations comprises updating at least one of the generator machine-learning network or the discriminator machine-learning network based on the optimizer processing the discriminator information and results of the one or more iterative optimization techniques (i.e. backpropagation) [¶ 0085-0086 and ¶ 0093-0094]).  

Regarding claim 23, Larish further discloses the system of claim 21, wherein the transferred second information is an altered version of the second information that is obtained by processing the second information using either a real or simulated communications channel (Larish; the transferred 2nd information is an altered version of the 2nd information that is obtained by processing the 2nd information using either a real or simulated communications channel (i.e. virtualized network) [¶ 0085-0086 and ¶ 0093-0094]).

Regarding claim 24, Larish further discloses the system of claim 23, wherein processing the secondary information comprises modulation, digital to analog conversion, amplification, frequency mixing, filtering, wireless or wired channel propagation effects, noise, analog to digital conversion, change of modulation basis, or other traditional signal processing, modulation, or coding operations (Larish; processing the 2nd information, as addressed within the parent claim(s), comprises traditional signal processing [¶ 0019-0020 and ¶ 0026-0028]). 

Regarding claim 28, Larish further discloses the system of claim 21, wherein updating at least one of the generator machine-learning network or the discriminator machine-learning network (Larish; updating at least one of the generator machine-learning network or the discriminator machine-learning network, as addressed within the parent claim(s)) comprises at least one of:
updating at least one generating network weight or network connectivity in one or more layers of the generator machine-learning network, or updating at least one discriminating network weight or network connectivity in one or more layers of the discriminator machine-learning network (Larish; error/weight (i.e. generating network weight or discriminating network weight) updates are made in relation with the generating machine-learning network and/or the  discriminator machine-learning network [¶ 0085-0086 and ¶ 0093-0094], as illustrated within Fig. 5B and Fig. 6A).  
Regarding claim 30, Larish further discloses the system of claim 21, wherein the generator machine-learning network is trained to generate at least one of 4th Generation Long-term Evolution (4G LTE), 5th Generation New Radio (5G NR), or 6th Generation (6G) cellular communications signals, Wi-Fi signals, satellite signals, auditory signals, visual signals, or radar signals (Larish; the generator machine-learning network is trained, as addressed within the parent claim(s), to generate at least one of 4th Generation Long-term Evolution (4G LTE) or 5th Generation New Radio (5G NR) cellular communications signals [¶ 0019-0020]).  

Regarding claim 1, the rejection of claim 1 is addressed within the rejection of claim 21, due to the similarities claim 1 and claim 21 share, therefore refer to the rejection of claim 21 regarding the rejection of claim 1.

Regarding claim 3, the rejection of claim 3 is addressed within the rejection of claim 23, due to the similarities claim 3 and claim 23 share, therefore refer to the rejection of claim 23 regarding the rejection of claim 3.

Regarding claim 4, the rejection of claim 4 is addressed within the rejection of claim 24, due to the similarities claim 4 and claim 24 share, therefore refer to the rejection of claim 24 regarding the rejection of claim 4.

Regarding claim 8, the rejection of claim 8 is addressed within the rejection of claim 28, due to the similarities claim 8 and claim 28 share, therefore refer to the rejection of claim 28 regarding the rejection of claim 8.

Regarding claim 10, the rejection of claim 10 is addressed within the rejection of claim 30, due to the similarities claim 10 and claim 30 share, therefore refer to the rejection of claim 30 regarding the rejection of claim 10.

Regarding claim 11, the rejection of claim 11 is addressed within the rejection of claim 21, due to the similarities claim 11 and claim 21 share, therefore refer to the rejection of claim 21 regarding the rejection of claim 11.

Regarding claim 13, the rejection of claim 13 is addressed within the rejection of claim 23, due to the similarities claim 13 and claim 23 share, therefore refer to the rejection of claim 23 regarding the rejection of claim 13.

Regarding claim 14, the rejection of claim 14 is addressed within the rejection of claim 24, due to the similarities claim 14 and claim 24 share, therefore refer to the rejection of claim 24 regarding the rejection of claim 14.

Regarding claim 18, the rejection of claim 18 is addressed within the rejection of claim 28, due to the similarities claim 18 and claim 28 share, therefore refer to the rejection of claim 28 regarding the rejection of claim 18.

Regarding claim 20, the rejection of claim 20 is addressed within the rejection of claim 30, due to the similarities claim 20 and claim 30 share, therefore refer to the rejection of claim 30 regarding the rejection of claim 20.




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 2, 12, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larish as applied to claim(s) 1, 11, and 21 above, and further in view of Hsieh et al., US PGPUB No. 20180144465 A1, hereinafter Hsieh.

Regarding claim 22, Larish further discloses the system of claim 21, wherein the one or more iterative optimization techniques include gradient descent or optimization algorithm (Larish; the one or more iterative optimization techniques, as addressed within the parent claims(s), implicitly include gradient descent or optimization algorithm given backpropagation in relation with error handling [¶ 0085-0086 and ¶ 0093-0094]). 
Larish fails to disclose optimization techniques include a stochastic gradient descent (SGD) or Adam optimization algorithm.
However, Hsieh et al. teaches optimization techniques include a stochastic gradient descent (SGD) or Adam optimization algorithm (Hsieh; optimization techniques include a stochastic gradient descent (SGD) [¶ 0114 and ¶ 0139]).
Larish and Hsieh are considered to be analogous art because both pertain to generating and/or managing data in relation with utilizing a machine learning model, wherein one or more computerized units process data through a neural network.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Larish, to incorporate optimization techniques include a stochastic gradient descent (SGD) (as taught by Hsieh), in order to provide a reduced error in relation with data training (Hsieh; [¶ 0139]).

Regarding claim 2, the rejection of claim 2 is addressed within the rejection of claim 22, due to the similarities claim 2 and claim 22 share, therefore refer to the rejection of claim 22 regarding the rejection of claim 2.

Regarding claim 12, the rejection of claim 12 is addressed within the rejection of claim 22, due to the similarities claim 12 and claim 22 share, therefore refer to the rejection of claim 22 regarding the rejection of claim 12.



Claim(s) 9, 19, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larish as applied to claim(s) 1, 11, and 21 above, and further in view of Chang et al., US PGPUB No. 20210166705 A1, hereinafter Chang.

Regarding claim 29, Larish further discloses the system of claim 21, wherein at least one of the generator machine-learning network or the discriminator machine-learning network comprises at least one of a neural network (Larish; at least one of the generator machine-learning network or the discriminator machine-learning network comprises a neural network [¶ 0022-0023]).
Larish fails to disclose at least one of a deep dense neural network (DNN), a convolutional neural network (CNN), or a recurrent neural network (RNN) comprising parametric multiplications, additions, and non-linearities.
However, Chang teaches wherein at least one of the generator machine-learning network or the discriminator machine-learning network comprises at least one of a deep dense neural network (DNN), a convolutional neural network (CNN), or a recurrent neural network (RNN) comprising parametric multiplications, additions, and non-linearities (Chang; the generator machine-learning network comprises at least one of a deep dense neural network (DNN), a convolutional neural network (CNN), or a recurrent neural network (RNN) [¶ 0068] implicitly comprising parametric multiplications, additions, and non-linearities given the classification properties of the networks [¶ 0080-0082]).
Larish and Chang are considered to be analogous art because both pertain to generating and/or managing data in relation with utilizing a machine learning model, wherein one or more computerized units process data through a neural network.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Larish, to incorporate wherein at least one of the generator machine-learning network or the discriminator machine-learning network comprises at least one of a deep dense neural network (DNN), a convolutional neural network (CNN), or a recurrent neural network (RNN) comprising parametric multiplications, additions, and non-linearities (as taught by Chang), in order to provide improved performance of a machine learning model  (Chang; [¶ 0002-0004]).

Regarding claim 9, the rejection of claim 9 is addressed within the rejection of claim 29, due to the similarities claim 9 and claim 29 share, therefore refer to the rejection of claim 29 regarding the rejection of claim 9.

Regarding claim 19, the rejection of claim 19 is addressed within the rejection of claim 29, due to the similarities claim 19 and claim 29 share, therefore refer to the rejection of claim 29 regarding the rejection of claim 19.




Allowable Subject Matter

Claims 5-7, 15-17, and 25-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735. The examiner can normally be reached Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)270-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES LLOYD. BEARD
Primary Examiner
Art Unit 2616



/CHARLES L BEARD/Primary Examiner, Art Unit 2616